Citation Nr: 1814523	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-18 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for multiple sclerosis (MS).

2. Entitlement to service connection for sleep apnea secondary to MS.

3. Entitlement to service connection for an acquired psychiatric disability (claimed as depression) to include as secondary to MS.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975. 

This case comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the issues on appeal.

In light of the fact that the Veteran has been diagnosed with depression and bipolar disorder, the Board has expanded the Veteran's service-connection to include consideration as to whether service connection may be awarded for any psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

With regard to the Veteran's psychiatric disability claim, the Board notes that evidence of record unclear as to the onset of her symptoms.  A May 11, 2004 Office Consultation note indicates depression since her teen years.  A June 30, 2004 private medical follow up note indicates depression for only 10 years.  The March 2012 examiner indicates that the Veteran "apparently began having depressive symptoms while in the service."

Further, the March 2012 examiner indicated, by way of history, that the Veteran has been seen by a psychiatrist since 1989, and that she was hospitalized three times in Arizona at psychiatric facilities with depression and suicidality.  She moved to Tennessee and was hospitalized in 2002 at Peninsula, another psychiatric hospital, for the same symptoms.  She has been followed at the Mountain Home VA by psychiatrist, Dr. N., since 2005-2006.  In addition, the same examiner noted that the Veteran has received benefits from the Social Security Administration (SSA) for mood disorder or depression since "the early 90's."  Although the Veteran has authorized VA to obtain some prior treatment records for depression in the past, it is unclear whether attempts were made to obtain records from all facilities and physicians identified above by the Veteran at her March 2012 VA examination.  As such records would be relevant to the Veteran's claim, a remand is required to request and associate all private and VA treatment records, as well as any available SSA records with the Veteran's claim file. 

With regard to the Veteran's MS claim, her representative asserts that a neurologist should address whether the Veteran experiences "relapsing and remitting" MS. Further, the Board finds the January 2012 MS medical opinion insufficient because it is not clear that the examiner took account of  the Veteran's in-service symptoms of nausea , vomiting, dizziness, loss of balance, shakiness, neck pain, difficulty in forming sentences, left arm numbness and depression, all of which were noted at some point in her STR's.  On remand an opinion addressing these matters should be obtained.

With regard to the Veteran's sleep apnea claim, the Board notes the Veteran has contended that her sleep apnea is caused or aggravated by her MS.  Because the question of whether MS can be service-connected remains at issue, the sleep apnea claim is inextricably intertwined with the development and adjudication of the MS claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  That stated, while on remand, an opinion should be obtained addressing whether a relationship between the Veteran's sleep apnea and her MS exists.




Accordingly, the case is REMANDED for the following action:

1. Obtain any VA service treatment records not already associated with record and associate those documents with the claims file, in particular, psychiatric notes from Mountain Home VAMC from 2005 to present. 

2. Request the Veteran submit, or provide a release for relevant records of treatment from any care providers dating back to 1989 who treated the Veteran's mental health conditions, including but not limited to, 2002 hospitalization records from Peninsula hospital and Arizona psychiatric facility hospital records.  If the Veteran provides the necessary releases, assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow her an opportunity to provide the missing records.

3.  With any assistance needed from the Veteran, request and obtain any available records from the Social Security Administration (SSA) pertaining to the Veteran's claim for disability benefits.  

4. After obtaining all available records, obtain an addendum opinion from a VA psychiatrist to assess whether she has an acquired psychiatric disability that is related to her period of service, or to her MS.  Upon review of the Veteran's entire medical history, to include her service treatment records, the examiner should provide responses to each of the following:
a.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current acquired psychiatric disability or disabilities had their onset in, or is otherwise related to the Veteran's period of active service?   Please comment on the fact that the Veteran was noted to have experienced depression at one point during service.  See a June 14 (unclear as to year) in-service Health Record.

b.) Notwithstanding the answer to the question (a), is it at least as likely as not that the Veteran's current acquired psychiatric disability or disabilities were caused or aggravated beyond their natural progression by multiple sclerosis (MS)?  

The examiner is asked to provide a medical rationale or explanation for each opinion given.

5.  Obtain an addendum opinion by a VA neurologist to assess whether she has multiple sclerosis (MS) that is related to her period of service.  The claims file should be provided to, and reviewed by the examiner.  Upon review of the Veteran's entire medical history, to include her service treatment records, the examiner should provide responses to each of the following:

a) Is it at least as likely as not (50 percent or greater probability) that a MS disability had its onset in, or is otherwise related to the Veteran's period of service?  The examiner should consider complaints of nausea, vomiting, dizziness, loss of balance, shakiness, neck pain, difficulty in forming sentences, left arm numbness and depression documented in the Veteran's service treatment records, in addition to the Veteran's representative assertions and medical references regarding "relapsing and remitting" MS, contained within the June 2017 Appellate Brief.

b) Is it at least as likely as not that the Veteran developed MS within seven years of her separation from service?  Please explain why or why not.

The examiner is asked to provide a medical rationale or explanation for each opinion given. 

6. Obtain a medical opinion from a physician of appropriate expertise to address whether the Veteran's sleep apnea is related to her multiple sclerosis (MS). Upon review of the Veteran's medical history, a response should be provided to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated beyond its natural progression by her MS?

The examiner is asked to provide a medical rationale or explanation for the opinion given.

7. Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




